Citation Nr: 0530538	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back strain with degenerative disc 
disease from L3 to S1.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1959 to October 
1962.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.   

In December 2003, the Board remanded the veteran's case to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  For the reasons noted below, the Board 
again remands this case to AMC.


REMAND

The veteran claims that he is entitled to service connection 
for sinusitis and a higher initial evaluation for a low back 
disability.  Additional action is necessary before the Board 
decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the VCAA by providing the veteran adequate 
assistance with regard to his claim of entitlement to service 
connection for sinusitis.  Accordingly, any decision to 
proceed in adjudicating this claim would prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

First, there is relevant evidence that is outstanding and 
needs to be secured in support of this claim.  In a written 
statement received at the Board in August 2005, the veteran 
identified multiple health care providers who had treated his 
sinus disorder since his discharge from service.  These 
providers include: Dr. Rowlett in Corpus Christi, Texas 
(1966); Dr. Bailey; Dr. Johnson, who the veteran saw at 
ASARCO, his place of employment until 1985, when the facility 
shut down; the VA Medical Center in Corpus Christi (since 
1985); an emergency room in New Mexico (in approximately 
1990); a hospital in Corpus Christi (in approximately 1990); 
a VA facility where he had x-rays taken of his sinuses; Dr. 
Fisher, who conducted a computer tomography scan (CT scan) of 
the veteran's sinuses; Dr. McCullough, (recent treatment); 
and Dr. Mark Genesar (recent treatment).  

The veteran indicated that Dr. Bailey had died and that Dr. 
Johnson had retired; therefore, records of the veteran's 
treatment by these providers might not be available.  
However, records of the other providers are not in the claims 
file.  (The RO requested and received records from the VA 
Medical Center in Corpus Christi, but those records are dated 
since 1997.  The RO did not request records dated prior to 
this time period.)  Inasmuch as the identified records are 
pertinent to the claim of entitlement to service connection 
for sinusitis, an attempt should be made to secure them on 
remand.  First, however, AMC should contact the veteran and 
ask him to identify in writing and with more specificity all 
sources of any pertinent outstanding treatment records, 
including their names, addresses, and dates of treatment. 

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  A 
medical examination or medical opinion is deemed necessary if 
the following criteria are met: (1) The record does not 
include sufficient competent medical evidence to decide the 
claim; (2) The record includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and 
(4) The record indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease or another service-connected disability.  

In this case, the RO afforded the veteran an examination in 
March 2005, but the report of that examination is inadequate 
to decide the veteran's claim for service connection for 
sinusitis.  Therein, the examiner indicated that he had 
reviewed the claims file, but he did not refer to documented 
in-service sinus complaints noted in the veteran's service 
medical records.  Rather, he based his unfavorable opinion on 
a finding that the veteran first had sinus problems in 1996, 
decades after his discharge from service.  Given this fact, 
another opinion considering such crucial evidence needs to be 
obtained.

In addition, in a rating decision dated August 2001, the RO 
granted the veteran service connection for chronic low back 
strain with degenerative disc disease from L3 to S1 and 
assigned that disability an evaluation of 20 percent.  
Thereafter, in a written statement received in October 2001, 
the veteran expressed disagreement with the 20 percent 
evaluation the RO assigned.  To date, the RO has not issued a 
statement of the case in response.  A remand is thus 
necessary so that VA can cure this procedural defect. 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Once 
VA does so, it should return the veteran's claim for a higher 
initial evaluation for a low back disability to the Board for 
a decision only if the veteran perfects his appeal of that 
claim in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that, if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).   

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran and 
request him to provide the complete 
names, addresses and dates of treatment 
of all health care providers, VA and non-
VA, who have evaluated his sinuses since 
service and whose records are not already 
in the claims file.  AMC should 
specifically seek information regarding 
the veteran's alleged treatment by the 
previously noted health care providers, 
including: Dr. Rowlett in Corpus Christi, 
Texas (1966); Dr. Bailey; Dr. Johnson, 
who the veteran saw at ASARCO prior to 
1985; the VA Medical Center in Corpus 
Christi (1985 to 1997); the emergency 
room in New Mexico (approximately 1990); 
the hospital in Corpus Christi 
(approximately 1990); the VA facility 
where he had x-rays of his sinuses taken; 
Dr. Fisher, who conducted a CT scan of 
the veteran's sinuses; Dr. McCullough, 
(recent treatment); and Dr. Mark Genesar 
(recent treatment).  

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  

3.  AMC should forward the veteran's 
claims file to a VA examiner for review 
of all pertinent documents therein.  AMC 
should ask the examiner to confirm in his 
written report that he conducted such a 
review, including of the service medical 
records, which show sinus complaints.  
Following the review, the examiner 
should:

a) offer an opinion as to whether it 
is at least as likely as not that 
the veteran's sinus disorder, 
however characterized, is related to 
documented in-service sinus 
complaints; and 

b) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  AMC should furnish the veteran and 
his representative a statement of the 
case addressing the claim of entitlement 
to an initial evaluation in excess of 20 
percent for chronic low back strain with 
degenerative disc disease from L3 to S1.  
AMC should advise the veteran and his 
representative that the Board will not 
decide this claim unless the veteran 
perfects his appeal.  

5.  AMC should then readjudicate the 
claim of entitlement to service 
connection for sinusitis based on a 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


